Citation Nr: 1128841	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  06-21 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife.


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968 and March 1968 to April 1988.  Service in Vietnam and award of the Bronze Star Medal is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which, inter alia, denied the Veteran's claim for service connection for a cervical spine disorder.  The Veteran disagreed and perfected an appeal.  In January 2007, the Veteran, his wife, and his representative presented testimony in support of the Veteran's claim at a video conference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the transcript of that hearing has been included in the Veteran's VA claims folder.

In September 2007 and October 2009 decisions, the Board remanded the Veteran's claim for further evidentiary development.


FINDINGS OF FACT

A preponderance of the competent evidence supports a conclusion that the Veteran's current cervical spine degenerative disc disease (DDD) was not incurred in his active duty service, is not presumed to have been incurred in his active duty service, and has not been caused or aggravated by his service-connected lumbar spine traumatic arthritis.


CONCLUSION OF LAW

Entitlement to service connection for a cervical spine disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), (b) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that he injured his neck during his active duty service in Vietnam and that it has persisted to the present time.  He alternatively contends that his current cervical spine disorder was caused or aggravated by his service-connected lumbar spine disability.  He seeks service connection.  The Board will address preliminary matters and then render a decision on the issue on appeal.  

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary.  The Court further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders. Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted above, the Board has twice remanded the Veteran's claim for further evidentiary development.  In the September 2007 remand, the Board directed VBA to obtain VA treatment records for the period beginning April 1988 to April 1989 and to provide an orthopedic examination of the Veteran that included an opinion regarding the most likely etiology of any cervical spine disorder that was diagnosed.  The record shows that VBA obtained VA treatment records from April 1988 to April 1989, however no examination was provided because the Veteran failed to appear at the scheduled examination.  

The Board's October 2009 decision determined that the Veteran failed to receive proper notice of the examination and remanded the Veteran's claim for provision of an orthopedic examination that described any cervical spine disorder and for opinions that addressed the most likely etiology of such a disorder to include whether it was at least as likely as not that the Veteran's service-connected lumbar back disability caused or aggravated a current cervical disorder.  The record shows that the Veteran was examined in March 2010 by a VA examiner who diagnosed the Veteran with cervical spine DDD and provided an opinion regarding the cervical spine disorder's most likely etiology including whether it was related to the Veteran's lumbar spine disability.  

For those reasons, the Board finds that VBA has substantially complied with the September 2007 and October 2009 Board remand orders.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified in an August 2005 letter of the evidence required to substantiate a claim for service connection claim.  In addition, the Veteran was informed of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  In letters dated March 2006 and November 2007, the Veteran was informed of how VA determines a disability rating and an effective date for a claimed disability.  Although the notices of March 2006 and November 2007 did not precede the initial adjudication of the Veteran's claim, these were followed by a subsequent readjudications, most recently in a November 2010 supplemental statement of the case, which thusly cured any defects in timing of notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The record shows that VBA obtained the Veteran's service treatment records and VA treatment records that pertain to the Veteran's current claim.  As noted above, the Veteran received VA medical examinations, including that provided in March 2010.  

The Veteran has been represented by a service representative and has been informed by the RO of the law and regulations that apply to his claims.  As indicated above, the Veteran, his spouse and his representative presented evidence at a video hearing before the undersigned AVLJ.  For those reasons, the Board finds that VBA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  The Board will proceed to a decision on the claim on appeal by addressing the law and regulations that pertain to the Veteran's claim.

As noted above, the Veteran seeks service connection for his cervical spine DDD claiming that it was incurred during service and, alternatively, that his service-connected lumbar spine caused or aggravated his cervical spine disorder.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2010).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As indicated above, the March 2010 VA examiner has diagnosed the Veteran with DDD of the cervical spine.  Thus, element (1) of both the Shedden and Wallin criteria are satisfied.  With regard to the second Wallin element, the Board observes that the record establishes that the Veteran is service-connected for a lumbar spine traumatic arthritis disability.  Thus, Wallin element (2) is also satisfied.

With regard to the second Shedden element, evidence of an in-service incurrence or aggravation of a disease or injury, the Veteran has testified that he fell into a ditch during a mine sweeping operation and injured his neck.  See hearing transcript at page 3.  He also testified that after the fall in Vietnam, he was in Germany when another soldier twisted his neck.  See hearing transcript at page 4.  The Veteran testified that he received a neck brace from an Army medic in Vietnam, but that he did not seek treatment for his neck condition in Germany.  Finally, the Veteran's wife testified that she recalled that the Veteran complained of neck pain on several occasions during his active duty service.  See hearing transcript at page 4.  

The Board has also reviewed the Veteran's service treatment records and has determined that only one entry addresses a potential neck problem.  A 28 January 1981 entry states that the Veteran complained of back pain and that he felt there was "something from the neck down."  The Veteran was referred to physical therapy and a subsequent physical therapy note dated April 1981 states that the Veteran was being treated for complaints of low back pain.  Nothing in the Veteran's service treatment records indicates that he ever complained of or reported neck pain.  Indeed, the Veteran's retirement medical history reports his low back problems, but no report of medical history or physical completed during his active duty reports a neck pain problem.

Generally, contemporary medical evidence is more persuasive than statements made years after a veteran has been discharged from active duty.  Indeed, the Court has held that contemporaneous evidence has greater probative value than history as reported by the claimant. See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  This is particularly so because they presume that a veteran would have ensured any problems with his health were documented or at least treated during service.  The Board is aware, however, that many soldiers, sailors and Marines are reluctant to present small physical problems to armed forces medical personnel, particularly if they are looking to perform active duty to a point where they can seek retirement; some physical problems can be an impediment to promotion, transfer or continued service.  The Board has taken these concerns into account in this Veteran's case.  

In this case all of the various Reports of Medical History that were filled out by the Veteran during his active duty are silent regarding a neck injury or chronic neck condition.  The last physical, however, is telling because a veteran has no interest at that point in not disclosing a physical problem.  Thus, when a retirement physical does not disclose a malady, the Board places particular value on the lack of such a disclosure.

The Veteran did not disclose any neck problem at his retirement physical.  In addition, VA treatment records covering the period of the year following the Veteran's discharge show only complaints for knee problems; nothing indicates he complained of or was treated for neck pain or any other neck disorder.  The Board observes that the Veteran's testimony is not specific as to times when he had neck pain and the implication that it was continuous is suspect in view of the fact that he did not report the pain at the time or, more importantly, at the time of his retirement physical.  Similarly, the Veteran's wife's testimony is relatively vague.  It is unclear whether she was in Germany with the Veteran to witness what the Veteran said and her testimony did not disclose what she observed.  In short, the testimony leaves unclear whether the Veteran's neck pain was constant or intermittent.  A review of the entire record supports the Board's finding that at best, the testimonies report a limited and intermittent neck condition rather than a chronic one.

The Court held that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning a veteran's health and medical treatment during and after military service.  The trier of fact should consider all of the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts.  Maxon v. Gober, 230 F.3d 1330 at 1333 (Fed. Cir. 2000).  Here, the medical evidence is that the Veteran first had neck problems documented in April 1990, about two years after leaving service.  The April 1990 VA x-ray examiner described the Veteran's cervical spine condition as having "mild degenerative changes."

After review of the entire record, the Board finds that element (2) is not satisfied because there is inadequate evidence of a chronic neck disorder during the Veteran's active duty service and the evidence that a neck injury occurred during the Veteran's active duty in Vietnam is not consistent with the contemporary medical evidence of record and the contemporary representations made by the Veteran in Reports of Medical History.  The claim fails on that basis alone.

For the sake of completeness, the Board will briefly address the remaining Shedden and Wallin elements.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].  As noted, both Shedden and Wallin proof that there is a causal connection between the current disability and the event in service (Shedden) or the service-connected disability (Wallin).

With regard to Wallin and secondary service connection, the record includes the opinion of the March 2010 VA examiner that it is less likely than not that the Veteran's cervical spine DDD is "related to" his service-connected lumbar spine traumatic arthritis disability.  In addition to indicating no etiological relationship between the two disabilities, it is implicit in this opinion that there is no clinical aggravation of the latter disability by the former, such that compensation may be awarded for the additional degree of disability caused by such aggravation above its natural baseline level of impairment.  With regard to Shedden and direct service connection, the examiner similarly reported that it was less likely as not that the Veteran's cervical spine disorder was related to the injury the Veteran contends occurred in Vietnam.  The examiner reasoned that the clinical findings are not consistent with residuals from an injury sustained nearly 40 years earlier, and that traumatic arthritis changes in the lumbar spine did not cause the degenerative changes in the cervical spine.  The Board finds that the examiner's opinion is supported by the record evidence.

The only evidence in opposition to the VA examiner's opinions regarding a nexus between the current cervical disorder and the Veteran's service or service-connected lumbar arthritis is the testimony of the Veteran.  To the extent that the Veteran's statements can be construed to be an opinion regarding the etiology of his cervical spine disorder, the Board finds that there is nothing in the record to suggest that he is qualified to provide a medical opinion.  Nothing in the record shows that the Veteran has any training, experience or education that would enable him to provide a meaningful opinion regarding how his neck condition was incurred.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  The Board further notes that the Court has held that the Board may consider whether the veteran's personal interest may affect the credibility of testimony. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Here, the Veteran is seeking monetary benefits that depend on evidence of a connection between the in-service injury he claims and his current neck disorder.  As such is the case, the Veteran's opinion has no probative value.

For the reasons stated above, the Board finds that entitlement to service connection for a cervical spine disorder is not warranted.




ORDER

Entitlement to service connection for a cervical spine is denied.



____________________________________________
BERNARD T. DOMINH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


